Name: 82/286/EEC: Council Decision of 4 May 1982 concerning the conclusion of the Agreement between the European Economic Community and Spain comprising agreed minutes and a temporary agreement on concerted disciplines concerning imports of cheese into Spain
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-13

 Avis juridique important|31982D028682/286/EEC: Council Decision of 4 May 1982 concerning the conclusion of the Agreement between the European Economic Community and Spain comprising agreed minutes and a temporary agreement on concerted disciplines concerning imports of cheese into Spain Official Journal L 131 , 13/05/1982 P. 0020*****COUNCIL DECISION of 4 May 1982 concerning the conclusion of the Agreement between the European Economic Community and Spain comprising agreed minutes and a temporary agreement on concerted disciplines concerning imports of cheese into Spain (82/286/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Spain, relying upon Article XIX of the General Agreement on tariffs and trade (GATT), has taken protective measures against imports of cheese of which the European Economic Community is the main supplier; Whereas the Commission has entered into negotiations with Spain under Article XIX of the GATT; whereas it has reached an agreement with that country; whereas that Agreement has proved satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Spain, comprising agreed minutes and a temporary agreement on concerted disciplines concerning imports of cheese into Spain, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 4 May 1982. For the Council The President M. EYSKENS